[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1517

                     ROBERTO VIZCARRONDO,

                    Plaintiff, Appellant,

                              v.

 BOARD OF TRUSTEES OF THE UNIVERSITY OF PUERTO RICO, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]                                                                 

                                         

                            Before

                   Selya, Boudin and Lynch,
                       Circuit Judges.                                                 

                                         

Roberto Vizcarrondo on brief pro se.                               
Gustavo  A.  Gelpi and  Feldstein,  Gelpi  & Gotay  on  brief  for                                                              
appellee Board of Trustees of the University of Puerto Rico.

                                         

                                                             December 8, 1997
                                         

     Per  Curiam.    Pro se  plaintiff  Roberto  Vizcarrondo                                        

appeals a district  court judgment that dismissed  his claims

for employment discrimination as time-barred.  This court has

thoroughly reviewed  the record  and the  parties' briefs  on

appeal.   We conclude that  the district court's  judgment is

correct.   Plaintiff's  allegations wholly  fail  to state  a

claim  for a  continuing violation.  See,  e.g., Morrison  v.                                                                     

Carleton Woolen  Mills, Inc.,  108 F.3d  420,  443 (1st  Cir.                                        

1997)); De Leon Otero v. Rubero, 820 F.2d 18, 19-20 (1st Cir.                                           

1987); Collins v.  United Air Lines, Inc., 514  F.2d 594, 596                                                     

(9th Cir. 1975)(refusal to reinstate employee does not render

initial violation a  continuing one).  Plaintiff  has further

failed   to  support   his  claim   for   equitable  tolling.

Accordingly,  the judgment of the district court is summarily

affirmed.  See Local Rule 27.1.1                                           1                          

                                                    

   1As we conclude that the district court's dismissal was in               1
all respects correct  on the merits, we need  not resolve the
appellees' contention that this court lacks jurisdiction over
plaintiff's appeal.   See United  States v. Stoller,  78 F.3d                                                               
710 (1st Cir.), cert. dismissed, 117 S.Ct. 378 (1996).                                             

                             -2-